DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The disclosure is objected to because of the following informalities:
Page 1, Cross Reference to Related Applications section, line 2: After “May 21, 2020”, add “now U.S. Pat. No. 11,335,879, issued May 17, 2022,”.  
Appropriate correction is required.

Claim Objections
Claims 1-15 are objected to because of the following informalities:
Claim 1, line 9: Change “region and includes” to “region, the pixel definition layer including”.
Claim 1, line 15: Change “substrate and” to “substrate, the light-emitting element layer”.
Claim 1, line 17: Change “is” to “being”.
Claim 1, line 18: Change “insulation” to “insulating” and “is” to “being”.
Claims 2-12 are objected to for depending from objected-to base claim 1.
Claim 2, line 1: Add “at least one” before “groove”.
Claim 2, line 3: Add “at least one” before “groove”.
Claim 3, line 1: Add “at least one” before “groove”.
Claim 3, line 4: Add “at least one” before “groove”.
Claim 3, line 6: Add “at least one” before “groove”.
Claim 4, line 2: Add “groove” after “each”.
Claim 4, line 4: Change “are” to “being”.
Claim 4, line 6: Change “is” to “being”.
Claim 4, line 7: Change “is” to “being”.
Claims 5 and 6 are objected to for depending from objected-to base claim 4.
Claim 13, line 9: Add “at least one” before “groove”.
Claim 13, line 10: Add “at least one” before “groove”.
Claims 14 and 15 are objected to for depending from objected-to base claim 13.
Claim 14, line 4: Change “substrate and” to “substrate, the light-emitting element layer”.
Claim 15 is objected to for depending from objected-to base claim 14.
Claim 15, line 2: Add “at least one” before “groove”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 9, 11, and 12 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Hong, U.S. Pat. Pub. No. 2016/0293883, Figures 1-3 and 5.
Hong, Figure 1:

    PNG
    media_image1.png
    347
    398
    media_image1.png
    Greyscale



Hong, Figures 2, 3, 5:

    PNG
    media_image2.png
    630
    432
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    266
    221
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    428
    679
    media_image4.png
    Greyscale

Regarding claim 1: Hong Figures 1-3 disclose a substrate, comprising a display region (40) and a peripheral region (at seal member (30)) positioned in a periphery of the display region (40) and used for sealing, the substrate comprising: a base substrate (10); an insulating layer (208, 214/231, 209/230—Hong specification ¶ 124), arranged on a side of the base substrate (10) and positioned in the display region (40) and the peripheral region (at seal member (30)); a plurality of pixel units (one of which, OLED, is shown in Hong Figure 3), positioned on the insulating layer (208, 209, 214) corresponding to the display region (40); a pixel definition layer (222), positioned on the insulating layer (208, 209, 214) corresponding to the display region (40) and includes a plurality of pixel openings (one of which is shown, for OLED) for defining the plurality of pixel units (one of which is shown, at OLED), wherein in the peripheral region (at seal member (30)), at least one groove (229a, 229b) is disposed on a side of the insulating layer (208, 230, 231) which faces away from the base substrate (10), wherein the peripheral region (at seal member (30)) for sealing is a sealant set region, and each of the plurality of pixel units includes: a light-emitting element layer (220), arranged on a side of the insulating layer (208, 209, 214) which faces away from the base substrate (10) and including a light-emitting layer (220), the light-emitting layer (220) at least covering the plurality of pixel openings (Hong specification ¶ 105 – common light emitting layer), wherein the substrate further comprises a sealant (30), the sealant (30) is disposed on a side of the insulation layer (208, 230, 231) away from the base substrate (10) and a material of the sealant (30) is distributed in the at least one groove (229a, 229b).  Hong specification ¶¶ 52, 53, 55, 65-67, 70, 77-79, 83, 89, 93-95, 105, 117, 118, 122-127.
Regarding claim 2, which depends from claim 1: Hong Figure 5, directed to an example of the openings (229a, 229b) provided with the device, in view of Hong Figure 3 discloses an extending direction of the groove (229b) is parallel to a plane where the base substrate (10) is positioned, and on a plane perpendicular to the base substrate (10), a longitudinal cross-section of the groove (229b) is of a regular trapezoid or inverted trapezoid shape.  Id. ¶ 132.
Regarding claim 9, which depends from claim 1: Hong discloses that the insulating layer (208, 230, 231) includes: a first sub insulating layer (230), having a first groove portion; and a second sub insulating layer (231), laminated on the first sub insulating layer (230) and having an opening communicating with the first groove portion, the first groove portion and the opening constituting the groove (229a, 229b).  Id. ¶¶ 122-126.
Regarding claim 11: Hong Figures 1-3 disclose a display panel, comprising: the substrate according to claim 1 (see the rejection of claim 1 from above, which is incorporated by reference); an opposed substrate (20), arranged to be opposite to the substrate; and the sealant (30), disposed between the substrate and the opposed substrate (20), wherein the sealant (30) bonds the opposed substrate (20) with the substrate.  Id. ¶¶ 51-53, 55, 65-67, 70, 77-79, 83, 89, 93-95, 105, 117, 118, 122-127.
Regarding claim 12: Hong discloses a display device (100), comprising the display panel according to claim 11 (see the rejection of claim 11, above, which is incorporated by reference).  Id.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 13 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 18 of prior U.S. Patent No. 11,335,879 [hereinafter “the ’879 patent”]. This is a statutory double patenting rejection.
Regarding claim 13: Claim 18 of the ’879 patent discloses a substrate (claim 18, line 1), comprising a display region and a peripheral region positioned in a periphery of the display region and used for sealing (claim 18, lines 1-3), the substrate comprising (claim 18, line 3): a base substrate (claim 18, line 4); an insulating layer, arranged on a side of the base substrate and positioned in the display region and the peripheral region for sealing (claim 18, lines 5-7); and a plurality of pixel units, positioned on the insulating layer corresponding to the display region (claim 18, lines 8-9), wherein in the peripheral region, at least one groove is disposed on a side of the insulating layer which faces away from the base substrate, a side of the groove which is away from the base substrate is open, and a depth direction of the groove is perpendicular to the base substrate, wherein a surface of the insulating layer which is positioned in the peripheral region has lyophobicity (claim 18, lines 10-17).
Regarding claim 14, which depends from claim 13: Claim 19 of the ’879 patent, which depends from claim 18 of the ’879 patent, discloses the peripheral region for sealing is a sealant set region (claim 19, lines 1-2), and each of the plurality of pixel units includes (claim 19, lines 2-3): a light-emitting element layer, arranged on a side of the insulating layer which faces away from the base substrate and including a light-emitting layer (claim 19, lines 4-6).
Regarding claim 15, which depends from claim 14: Claim 20 of the ’879 patent, which depends from claim 19 of the ’897 patent, which depends from claim 18 of the ’879 patent, discloses at least one portion of the light-emitting layer is positioned in the groove (claim 20, lines 1-3).
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of the ’879 patent in view of Hong, U.S. Pat. Pub. No. 2016/0111677, Figures 1 and 2, Figure 1.
Hong Figures 1 and 2:

    PNG
    media_image5.png
    455
    1005
    media_image5.png
    Greyscale

Regarding claim 1: Claim 1 of the ’879 patent discloses a substrate (line 1), comprising a display region and a peripheral region positioned in a periphery of the display region and used for sealing (lines 1-3), the substrate comprising (line 3): a base substrate (line 4); an insulating layer, arranged on a side of the base substrate and positioned in the display region and the peripheral region (lines 5-7); a plurality of pixel units, positioned on the insulating layer corresponding to the display region (lines 8-9); a pixel definition layer, positioned on the insulating layer corresponding to the display region and includes a plurality of pixel openings for defining the plurality of pixel units (lines 10-13), wherein in the peripheral region, at least one groove is disposed on a side of the insulating layer which faces away from the base substrate (lines 14-16), wherein the peripheral region for sealing is a sealant set region (lines 20-21), and each of the plurality of pixel units includes (lines 21-22): a light-emitting element layer, arranged on a side of the insulating layer which faces away from the base substrate and including a light-emitting layer (lines 23-25), the light-emitting layer at least covering the plurality of pixel openings (lines 26-27). Claim 1 of the ’879 patent does not disclose that the substrate further comprises a sealant, the sealant is disposed on a side of the insulation layer away from the base substrate and a material of the sealant is distributed in the at least one groove.
Hong Figures 1 and 2, directed to similar subject matter, disclose that substrate further comprises a sealant (300), the sealant (300) is disposed on a side of the insulation layer (215) away from the base substrate (10) and a material of the sealant (300) is distributed in the at least one groove (H1, H2).  Hong specification ¶¶ 37-42, 69-76.  One having ordinary skill in the art at a time before the effective filing date would be motivated to modify claim 1 of the ’879 patent to use the Hong sealant because the modification would permit sealing and protection of the OLED device on the substrate.  Id. ¶ 5.
Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of the ’879 patent in view of Hong.
Regarding claim 2, which depends from claim 1: Claim 2 of the ’879 patent, which depends from claim 1 of the ’879 patent, discloses an extending direction of the groove is parallel to a plane where the base substrate is positioned (claim 2, lines 1-3), and on a plane perpendicular to the base substrate, a longitudinal cross-section of the groove is of a regular trapezoid or inverted trapezoid shape (claim 2, lines 3-5).
Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of the ’879 patent in view of Hong.
Regarding claim 3, which depends from claim 1: Claim 3 of the ’879 patent, which depends from claim 1 of the ’879 patent, discloses a shape and a size of an end of the groove away from the base substrate are identical with shapes and sizes of ends of the plurality of pixel openings away from the base substrate (claim 3, lines 1-4); or the shape of the end of the groove away from the base substrate is identical with the shapes of the ends of the plurality of pixel openings away from the base substrate (claim 3, lines 4-8), the size of the end of the groove away from the base substrate is greater than sizes of the ends of the plurality of pixel openings away from the base substrate (claim 3, lines 8-11).
Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of the ’879 patent in view of Hong.
Regarding claim 4, which depends from claim 1: Claim 4 of the ’879 patent, which depends from claim 1 of the ’879 patent, discloses the insulating layer includes a plurality of grooves in the peripheral region, each of plurality of grooves is one of the at least one groove (claim  4, lines 1-4), extending directions of the plurality of grooves are identical (claim 4, lines, 5-6), the plurality of grooves are arranged into a plurality of rows and a plurality of columns in the peripheral region (claim 4, lines 6-8), a row direction of the grooves is identical with a row direction of the plurality of pixel openings (claim 4, lines 8-10), and a column direction of the grooves is identical with a column direction of the pixel openings (claim 4, lines 10-11), wherein a shape of an end of the groove away from the base substrate is identical with shapes of ends of the plurality of pixel openings away from the base substrate (claim 4, lines 12-15), sizes of the ends of the plurality of grooves away from the base substrate are equal to sizes of the ends of the plurality of pixel openings away from the base substrate (claim 4, lines 16-19), or the sizes of the ends of at least one portion of the plurality of grooves away from the base substrate are greater than the sizes of the ends of the plurality of pixel openings away from the base substrate (claim 4, lines 19-22), wherein a material of the sealant is distributed in at least a portion of the plurality of grooves (Hong specification ¶¶ 37-42, 69-76).
Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of the ’879 patent in view of Hong.
Regarding claim 5, which depends from claim 4: Claim 5 of the ’879 patent, which depends from claim 4 of the ’879 patent, which depends from claim 1 of the ’879 patent, discloses the sizes of the ends of the plurality of grooves away from the base substrate are equal to the sizes of the ends of the plurality of pixel openings away from the base substrate (claim 5, lines 1-4), the shapes of the plurality of grooves are identical and the sizes of the plurality of grooves are identical (claim 5, lines 4-6, a pitch of the grooves in the row direction is identical with a pitch of the pixel openings in the row direction (claim 5, lines 6-8) and/or a pitch of the grooves in the column direction is identical with that of the pixel openings in the column direction (claim 5, lines 8-10).
Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of the ’879 patent in view of Hong.
Regarding claim 6, which depends from claim 4: Claim 6 of the ’879 patent, which depends from claim 4 of the ’879 patent, which depends from claim 1 of the ’879 patent, discloses the plurality of grooves are divided into two groups according to different lengths (claim 6, lines 1-3), a width of each of the plurality of grooves is equal to a width of the pixel opening (claim 6, lines 3-4), the length of a groove in one group of the two groups is equal to a sum of pitches of the plurality of pixel openings along the column direction (claim 6, lines 4-7), the grooves in the one group of the two groups are arranged on both sides of the display region along the row direction of the pixel opening (claim 6, lines 7-9), the length of a groove in other group of the two groups is equal to or greater than a length of each of the plurality of pixel openings (claim 6, lines 9-11), the grooves in the other group are arranged on both sides of the display region in the column direction (claim 6, lines 11-13), and a pitch of the plurality of grooves along the row direction are identical with the pitch of the plurality of pixel openings along the row direction (claim 6, lines 13-15).
Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of the ’879 patent in view of Hong.
Regarding claim 7, which depends from claim 1: Claim 7 of the ’879 patent, which depends from claim 1 of the ’879 patent, discloses a surface of the insulating layer which is positioned in the peripheral region has lyophobicity (claim 7, lines 1-3).
Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of the ’879 patent in view of Hong.
Regarding claim 8, which depends from claim 1: Claim 8 of the ’879 patent, which depends from claim 1 of the ’879 patent, discloses at least one portion of the light-emitting layer is positioned in the groove (claim 8, lines 1-3).
Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of the ’879 patent in view of Hong.
Regarding claim 9, which depends from claim 1: Claim 9 of the ’879 patent, which depends from claim 1 of the ’879 patent, discloses the insulating layer includes (claim 9, lines 1-2): a first sub insulating layer, having a first groove portion (claim 9, line 3); and a second sub insulating layer, laminated on the first sub insulating layer and having an opening communicating with the first groove portion (claim 9, lines 4-7), the first groove portion and the opening constituting the groove (claim 9, lines 8-9).
Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of the ’879 patent in view of Hong.
Regarding claim 10, which depends from claim 9: Claim 10 of the ’879 patent, which depends from claim 9 of the ’879 patent, which depends from claim 1 of the ’879 patent, discloses a longitudinal cross-section of the first groove portion is of a regular trapezoid shape (claim 10, lines 1-3), and a longitudinal cross-section of the opening is of an inverted trapezoid or rectangle shape (claim 10, lines 3-4), wherein a material of the first sub insulating layer includes a negative photoresist material (claim 10, lines 5-6), and a material of the second sub insulating layer includes a positive photoresist material or an inorganic material (claim 10, lines 6-8).
Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of the ’879 patent in view of Hong.
Regarding claim 11: Claim 11 of the ’879 patent discloses a display panel (claim 11, line 1), comprising: the substrate according to claim 1 (claim 11, lines 1-2 (see rejection of claim 1 for rejection over claim 1 of the ’879 patent in view of Hong, the rejection being incorporated by reference)); an opposed substrate, arranged to be opposite to the substrate (claim 11, lines 3-4); and the sealant, disposed between the substrate and the opposed substrate (claim 11, lines 4-6), wherein the sealant bonds the opposed substrate with the substrate (claim 11, lines 7-8).
Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of the ’879 patent in view of Hong.
Regarding claim 12: Claim 13 of the ’879 patent discloses a display device (claim 13, line 1), comprising the display panel according to claim 11 (claim 13, lines 1-2).

Allowable Subject Matter
Claims 3-8 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if the claim objections were addressed and a terminal disclaimer were filed.
The following is a statement of reasons for the indication of allowable subject matter:
With regard to claim 3: The claim has been found allowable because the prior art of record does not disclose “a shape and a size of an end of the groove away from the base substrate are identical with shapes and sizes of ends of the plurality of pixel openings away from the base substrate; or the shape of the end of the groove away from the base substrate is identical with the shapes of the ends of the plurality of pixel openings away from the base substrate, the size of the end of the groove away from the base substrate is greater than sizes of the ends of the plurality of pixel openings away from the base substrate”, in combination with the remaining limitations of the claim.
With regard to claim 4: The claim has been found allowable because the prior art of record does not disclose “extending directions of the plurality of grooves are identical, the plurality of grooves are arranged into a plurality of rows and a plurality of columns in the peripheral region, a row direction of the grooves is identical with a row direction of the plurality of pixel openings, and a column direction of the grooves is identical with a column direction of the pixel openings, wherein a shape of an end of the groove away from the base substrate is identical with shapes of ends of the plurality of pixel openings away from the base substrate, sizes of the ends of the plurality of grooves away from the base substrate are equal to sizes of the ends of the plurality of pixel openings away from the base substrate, or the sizes of the ends of at least one portion of the plurality of grooves away from the base substrate are greater than the sizes of the ends of the plurality of pixel openings away from the base substrate, wherein a material of the sealant is distributed in at least a portion of the plurality of grooves”, in combination with the remaining limitations of the claim.
With regard to claims 5 and 6: The claims have been found allowable due to their dependency from claim 4 above.
With regard to claim 7: The claim has been found allowable because the prior art of record does not disclose “a surface of the insulating layer which is positioned in the peripheral region has lyophobicity”, in combination with the remaining limitations of the claim.
With regard to claim 8: The claim has been found allowable because the prior art of record does not disclose “at least one portion of the light-emitting layer is positioned in the groove”, in combination with the remaining limitations of the claim.
With regard to claim 10: The claim has been found allowable because the prior art of record does not disclose “a longitudinal cross-section of the first groove portion is of a regular trapezoid shape, and a longitudinal cross-section of the opening is of an inverted trapezoid or rectangle shape, wherein a material of the first sub insulating layer includes a negative photoresist material, and a material of the second sub insulating layer includes a positive photoresist material or an inorganic material”, in combination with the remaining limitations of the claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA KATHLEEN HALL whose telephone number is (571)270-7567. The examiner can normally be reached Monday-Friday, 8 a.m.-5 p.m. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Victoria K. Hall/Primary Examiner, Art Unit 2897